Candler, J.
Under repeated rulings of this court, in order to constitute the crime of abandonment as defined in the Penal Code, § 114, it is necessary that the child shall be not only deserted but left in a destitute condition. If, notwithstanding the desertion, the wants of the child be provided for by others, the statutory crime of abandonment is not made out. McDaniel v. Campbell, 78 Ga. 188; Jemmerson v. State, 80 Ga. 111; Crow v. State, 96 Ga. 297; Dalton v. State, 118 Ga. 196.

Judgment reversed.


All the Justices concur, except Simmons, C. J., absent.